DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2022 was filed after the mailing date of the Notice of Allowance mailed on February 03, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed webbing length adjustment device, viewed as a whole, requiring the claimed limitations defining the outer shell and the adjustment assembly required of claim one, where the other shell has a wall having a first side plate having a first connecting hole formed through the first side plate; a second side plate being laterally opposite to the first side plate at a spaced interval and having a second connecting hole formed through the second side plate; and a bottom plate disposed between and connected with the first side plate and the second side plate; and a longitudinal groove formed in the wall, located between the first side plate and the second side plate, located above the bottom plate, communicating with the first connecting hole of the first side plate and the second connecting hole of the second side plate, and having at least one upward opening formed on the wall; and the adjustment disposed in the outer shell and having an operating member moveably disposed in the longitudinal groove of the outer shell, and having a first through hole formed through the operating member and located in the longitudinal groove of the outer shell; a second through hole formed through the operating member and located above the first through hole, wherein the first webbing is inserted through the first through hole and the second through hole of the operating member for being connected to the operating member; and a lateral pressing plate portion formed on the operating member, located above the outer shell, and located beside the second through hole, wherein the lateral pressing plate portion is located at an outer side of the first webbing, and a sliding member disposed in the first through hole of the operating member, wherein the operating member and the sliding member are disposed in the outer shell and move relative to each other, wherein the second webbing passes through the first through hole of the operating member from an outer side of the outer shell, curls around the sliding member and returns from the first through hole, and passes out the outer shell, the second webbing is locked or unlocked by a relative motion between the operating member and the sliding member, in combination with the other limitations of the claims.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Robert Sandy/Primary Examiner, Art Unit 3677